COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00468-CV


Philip Gregory Byrd, Lucy Leasing        §    From the 17th District Court
Co., LLC, and PGB Air, Inc.
                                         §    of Tarrant County (17-247311-10)

v.                                       §    August 1, 2013

                                         §    Opinion by Chief Justice Livingston
Vick, Carney & Smith LLP, Cantey
Hanger LLP, and Nancy Ann                §    Concurrence and Dissent by Justice
Simenstad                                     Gardner

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.      It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We reverse

the portion of the trial court’s order dismissing the fraud, conspiracy, conversion,

defamation, and intentional infliction of emotional distress claims against Nancy

Simenstad, and we reverse the trial court’s summary judgment for Cantey

Hanger LLP on the fraud, conspiracy, and aiding and abetting claims.            We

remand this case to the trial court for further proceedings on those claims only.

We affirm the remainder of the summary judgment for Cantey Hanger LLP, the
remainder of the dismissal order for Nancy Simenstad, and the summary

judgment for Vick, Carney & Smith LLP.

      It is further ordered that appellants Philip Gregory Byrd, Lucy Leasing Co.,

LLC, and PGB Air, Inc., jointly and severally, and appellees Nancy Simenstad

and Cantey Hanger LLP, jointly and severally, shall each pay half of the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By _________________________________
                                        Chief Justice Terrie Livingston